DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-15, 17 and 21 of issued application of Cao et al., U.S. Patent No. 11,044,748 B2 (Cao’748 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Cao et al..
Regarding claims 1-24 the difference between the conflicting claims of the instant application and issued patent, Cao’748, are set forth in the discussion below.
Instant Application 17/326,756
Patent  11,044,748 B2
Claim 1. A method performed by a user equipment (UE), the method comprising: 
obtaining a sidelink (SL) 

communication resource configuration to be used by the UE 5for communicating SL control information and SL data between the UE and another UE; 

wherein the SL communication resource configuration comprises an indication of a pool of communication resources; 
wherein each communication resource comprises a time slot and a frequency sub- channel, 



10the method further comprising: selecting a plurality of communication resources within a first time window among the pool of communication resources
 





transmitting, by the; UE, the SL control information to the other UE using the selected plurality of communication resources; 

and 15transmitting, by the UE, the SL data to the other UE using the selected plurality of communication resources.












Claim 4. wherein the indication of the pool of communication resources comprises an indication of a number of symbols, an indication of a starting resource block85774808US 10 77 (RB), and an indication of a number of RBs, for communicating the SL control information to the other UE.
Claim 1. A method performed by a user equipment (UE), the method comprising: 
receiving, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; 

Claim 4. wherein the communication resource comprises a time slot and a frequency sub-channel, and 

wherein the SL communication resource configuration indicates the time slot and the frequency sub-channel for transmitting the SL data and the SL control information.

Claim 5. wherein the SL communication resource configuration indicates 
a plurality of communication resources within a time window, each of the plurality of communication resources comprising a combination of one time slot and one or more frequency sub-channels, and the periodicity is a periodicity of the plurality of communication resources.

transmitting, by the UE, the SL control information to the other UE using a communication resource indicated by 
the SL communication resource configuration; 
and transmitting, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, 
wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource, and 

wherein the SL communication resource configuration indicates a number of symbols, a starting resource block (RB), and a number of RBs, for defining a part of the communication resource used for transmitting the SL control information to the other UE.
Claim 5. A user equipment (UE) comprising: 5a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: 
obtain, by the UE, a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the 10UE and another UE, 
wherein the SL communication resource configuration comprises an indication of a pool of communication resources, 
wherein each communication resource comprises a time slot and a frequency sub-channel; 





select a plurality of communication resources within a first time window among the pool of communication resources. 







15transmit, by the UE, the SL control information to the other UE using the selected plurality of communication resources; 

and transmit, by the UE, the SL data to the other UE using the selected plurality of communication resources.











Claim 8. wherein the indication of the pool of communication resources comprises an indication of a number of symbols, an indication of a starting resource block (RB), and an indication of a number of RBs, for communicating the SL control information to 5the other UE.
Claim 8. A user equipment (UE) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: 

receive, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; 




Claim 11. wherein the communication resource comprises a time slot and a frequency sub-channel, and wherein the SL communication resource configuration indicates the time slot and the frequency sub-channel for transmitting the SL data and the SL control information.
Claim 12. wherein the SL communication resource configuration indicates a plurality of communication resources within a time window, each of the plurality of communication resources comprising a combination of one time slot and one or more frequency sub-channels, and the periodicity is a periodicity of the plurality of communication resources.

transmit, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration; 
and transmit, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, 
wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource, and 

wherein the SL communication resource configuration indicates a number of symbols, a starting resource block (RB), and a number of RBs, for defining a part of the communication resource used for transmitting the SL control information to the other UE.
Claim 9. A method performed by a base station, the method comprising: transmitting, by the base station, a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL 10data between the first UE and a second UE, 


wherein the SL communication resource configuration comprises an indication of a pool of communication resources, 







wherein each communication resource comprises a time slot and a frequency sub- channel, 





15wherein a plurality of communication resources within a first time window are selected by the first UE among the pool of communication resources, 







wherein the SL control information and the SL data are transmitted by the first UE to the second UE using the selected plurality of communication resources.


Claim 12. wherein the indication of the pool of communication resources comprises an indication of a number of symbols, an indication of a starting resource block85774808US 10 79 (RB), and an indication of a number of RBs, for communicating the SL control information to the second UE.
Claim 15. A method performed by a base station, the method comprising: transmitting, by the base station, a message to a first UE, the message indicating a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL data between the first UE and a second UE, 
wherein the SL communication resource configuration indicates a communication resource to be used for communicating the SL control information and the SL data between the first UE and the second UE, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, 

Claim 11. wherein the communication resource comprises a time slot and a frequency sub-channel, and wherein the SL communication resource configuration indicates the time slot and the frequency sub-channel for transmitting the SL data and the SL control information.
Claim 12. wherein the SL communication resource configuration indicates a plurality of communication resources within a time window, each of the plurality of communication resources comprising a combination of one time slot and one or more frequency sub-channels, and the periodicity is a periodicity of the plurality of communication resources.

wherein the SL control information and the SL data are transmitted by the first UE without the base station transmitting, in a downlink control information (DCI), a grant of the communication resource to the first UE, and 
wherein the SL communication resource configuration indicates a number of symbols, a starting resource block (RB), and a number of RBs, for defining a part of the communication resource used for transmitting the SL control information to the second UE.
Claim 13. a base station comprising: 5a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to 
transmit to a first UE a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL data between the first UE and a second UE, 

10wherein the SL communication resource configuration comprises an indication of a pool of communication resources, 







wherein each communication resource comprises a time slot and a frequency sub- channel, 





wherein a plurality of communication resources within a first time window are 15selected by the first UE among the pool of communication resources, 







wherein the SL control information and the SL data are transmitted by the first UE to the second UE using the selected plurality of communication resources.



Claim 16. wherein the indication of the pool of communication resources comprises an indication of a number of symbols, an indication of a starting resource85774808US 10 80 block (RB), and an indication of a number of RBs, for communicating the SL control information to the second UE.
Claim 16. a base station comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to 
transmit a message to a first UE, the message indicating a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL data between the first UE and a second UE, 
wherein the SL communication resource configuration indicates a communication resource to be used for communicating the SL control information and the SL data between the first UE and the second UE, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, 

Claim 11. wherein the communication resource comprises a time slot and a frequency sub-channel, 
and wherein the SL communication resource configuration indicates the time slot and the frequency sub-channel for transmitting the SL data and the SL control information.
Claim 12. wherein the SL communication resource configuration indicates a plurality of communication resources within a time window, each of the plurality of communication resources comprising a combination of one time slot and one or more frequency sub-channels, and the periodicity is a periodicity of the plurality of communication resources.

wherein the SL control information and the SL data are transmitted by the first UE without the base station transmitting, in a downlink control information (DCI), a grant of the communication resource to the first UE, and 

wherein the SL communication resource configuration indicates a number of symbols, a starting resource block (RB), and a number of RBs, for defining a part of the communication resource used for transmitting the SL control information to the second UE.
Claim 17. A method performed by a user equipment (UE), the method comprising: 
5receiving, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; 
transmitting, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration; 
and 10transmitting, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, 
wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, and 
wherein the SL control information and the SL data are transmitted by the UE without 15the UE receiving, in a downlink control information (DCI), a grant of the communication resource.

Claim 16. wherein the indication of the pool of communication resources comprises an indication of a number of symbols, an indication of a starting resource85774808US 10 80 block (RB), and an indication of a number of RBs, for communicating the SL control information to the second UE.
Claim 1. A method performed by a user equipment (UE), the method comprising: 
receiving, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; 
transmitting, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration; 
and transmitting, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, 
wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, 
wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource, and 

wherein the SL communication resource configuration indicates a number of symbols, a starting resource block (RB), and a number of RBs, for defining a part of the communication resource used for transmitting the SL control information to the other UE.
Claim 18. wherein the SL control information indicates the communication resource used for transmitting the SL data.
Claim 2. wherein the SL control information indicates the communication resource used for transmitting the SL data.
Claim 19. wherein the received message indicating the SL communication resource configuration is a radio resource control (RRC) message.
Claim 3. wherein the received message indicating the SL communication resource configuration is a radio resource control (RRC) message.
Claim 20. wherein the SL control information further indicates a redundancy version, a transmitting UE identity (ID) and a destination UE ID of the SL data transmission.
Claim 7. wherein the SL control information further indicates a redundancy version, a transmitting UE identity (ID) and a destination UE ID of the SL data transmission.
Claim 21. A user equipment (UE) comprising: a processor; and 30a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: 85774808US 10 81 
receive, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; 
transmit, by the UE, the SL control information to the other UE using a 5communication resource indicated by the SL communication resource configuration; 
and transmit, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration,
wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, and 10wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource.

Claim 16. wherein the indication of the pool of communication resources comprises an indication of a number of symbols, an indication of a starting resource85774808US 10 80 block (RB), and an indication of a number of RBs, for communicating the SL control information to the second UE.
Claim 8. A user equipment (UE) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: 

receive, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; 
transmit, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration; 
and transmit, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, 
wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource, and 

wherein the SL communication resource configuration indicates a number of symbols, a starting resource block (RB), and a number of RBs, for defining a part of the communication resource used for transmitting the SL control information to the other UE.
Claim 22. wherein the SL control information indicates the communication 15resource used for transmitting the SL data.
Claim 9. wherein the SL control information indicates the communication resource used for transmitting the SL data.
Claim 23. wherein the received message indicating the SL communication resource configuration is a radio resource control (RRC) message.
Claim 10. wherein the received message indicating the SL communication resource configuration is a radio resource control (RRC) message.
Claim 24. wherein the SL control information further indicates a redundancy version, a transmitting UE identity (ID) and a destination UE ID of the SL data transmission.
Claim 14. wherein the SL control information further indicates a redundancy version, a transmitting UE identity (ID) and a destination UE ID of the SL data transmission.


Cao’748 discloses methods and apparatus for sidelink communications and resource allocation.
Regarding claim 1, Cao’748 discloses a method performed by a user equipment (UE), the method comprising: obtaining a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; wherein the SL communication resource configuration comprises an indication of a pool of communication resources; wherein each communication resource comprises a time slot and a frequency sub- channel, the method further comprising: selecting a plurality of communication resources within a first time window among the pool of communication resources; transmitting, by the UE, the SL control information to the other UE using the selected plurality of communication resources; and transmitting, by the UE, the SL data to the other UE using the selected plurality of communication resources (see Cao’748, claims 1 and 4-5). 
Regarding claim 4, Cao’748 discloses wherein the indication of the pool of communication resources comprises an indication of a number of symbols, an indication of a starting resource block (RB), and an indication of a number of RBs, for communicating the SL control information to the other UE (see Cao’748, claim 1).
Regarding claim 5, Cao’748 discloses a user equipment (UE) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: obtain, by the UE, a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE, wherein the SL communication resource configuration comprises an indication of a pool of communication resources, wherein each communication resource comprises a time slot and a frequency sub-channel; select a plurality of communication resources within a first time window among the pool of communication resources. transmit, by the UE, the SL control information to the other UE using the selected plurality of communication resources; and transmit, by the UE, the SL data to the other UE using the selected plurality of communication resources (see Cao’748, claims 8 and 11-12).
Regarding claim 8, Cao’748 discloses wherein the indication of the pool of communication resources comprises an indication of a number of symbols, an indication of a starting resource block (RB), and an indication of a number of RBs, for communicating the SL control information to the other UE (see Cao’748, claim 5).
 Regarding claim 9, Cao’748 discloses a method performed by a base station, the method comprising: transmitting, by the base station, a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL data between the first UE and a second UE, wherein the SL communication resource configuration comprises an indication of a pool of communication resources, wherein each communication resource comprises a time slot and a frequency sub- channel, wherein a plurality of communication resources within a first time window are selected by the first UE among the pool of communication resources, wherein the SL control information and the SL data are transmitted by the first UE to the second UE using the selected plurality of communication resources (see Cao’748, claims 15 and 11-12).
Regarding claim 12, Cao’748 discloses wherein the indication of the pool of communication resources comprises an indication of a number of symbols, an indication of a starting resource block (RB), and an indication of a number of RBs, for communicating the SL control information to the second UE (see Cao’748, claim 9).
Regarding claim 13, Cao’748 discloses a base station comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to transmit to a first UE a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL data between the first UE and a second UE, wherein the SL communication resource configuration comprises an indication of a pool of communication resources, wherein each communication resource comprises a time slot and a frequency sub- channel, wherein a plurality of communication resources within a first time window are selected by the first UE among the pool of communication resources, wherein the SL control information and the SL data are transmitted by the first UE to the second UE using the selected plurality of communication resources (see Cao’748, claims 15 and 11-12).
Regarding claim 16, Cao’748 discloses wherein the indication of the pool of communication resources comprises an indication of a number of symbols, an indication of a starting resource block (RB), and an indication of a number of RBs, for communicating the SL control information to the second UE (see Cao’748, claims 13, 17 and 21).
Regarding claim 17, Cao’748 discloses a method performed by a user equipment (UE), the method comprising: receiving, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; transmitting, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration; and transmitting, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, and wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource (see Cao’748, claim 1).
Regarding claim 18, Cao’748 discloses wherein the SL control information indicates the communication resource used for transmitting the SL data (see Cao’748, claim 2).
Regarding claim 19, Cao’748 discloses wherein the received message indicating the SL communication resource configuration is a radio resource control (RRC) message (see Cao’748, claim 3).
Regarding claim 20, Cao’748 discloses wherein the SL control information further indicates a redundancy version, a transmitting UE identity (ID) and a destination UE ID of the SL data transmission (see Cao’748, claim 7).
Regarding claim 21, Cao’748 discloses a user equipment (UE) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: receive, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; transmit, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration; and transmit, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, and wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource (see Cao’748, claim 8).
Regarding claim 22, Cao’748 discloses wherein the SL control information indicates the communication resource used for transmitting the SL data (see Cao’748, claim 9).
Regarding claim 23, Cao’748 discloses wherein the received message indicating the SL communication resource configuration is a radio resource control (RRC) message (see Cao’748, claim 10).
Regarding claim 24, Cao’748 discloses wherein the SL control information further indicates a redundancy version, a transmitting UE identity (ID) and a destination UE ID of the SL data transmission (see Cao’748, claim 14).

Regarding claims 1-24, the difference between the instant application and Cao’748 is minor and could be implied from the teachings of the claimed invention of the Cao’748.
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Cao’748, into the invention of the instant application, in order to support an improved method of sidelink communication resource allocation may be used by the UE for communicating SL control information and SL data between the UE and another UE (see Cao’748, col. 2  lines 19-31, col 6 lines 63-66 & col 9 lines 7-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0306912 A1) in view of Bengtsson et al. (US 2020/0068532 A1).

Cheng et al. disclose methods and systems for supporting a V2X in  
wireless communications with the following features: regarding claim 1, a method performed by a user equipment (UE), the method comprising: obtaining a sidelink (SL) communication resource configuration to be used by the UE 5for communicating SL control information and SL data between the UE and another UE; wherein the SL communication resource configuration comprises an indication of a pool of communication resources; wherein each communication resource comprises a time slot and a frequency sub- channel, 10the method further comprising: selecting a plurality of communication resources within a first time window among the pool of communication resources; transmitting, by the UE, the SL control information to the other UE using the selected plurality of communication resources; and 15transmitting, by the UE, the SL data to the other UE using the selected plurality of communication resources (Fig. 6, illustrates a wireless communications system in accordance with aspects of the present disclosure, see teachings in [0047, 0055, 0061, 0092-0098 & 0110] summarized as “a method performed by a user equipment (UE), the method comprising: obtaining a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE (i.e. wireless communications system 600 may include communications between a base station 605 and UE 615a and UE 615b, where the UEs 615 perform the data transmissions on sidelink (SL) communication channels, for example, the UE 615a may request transmission resources from the base station 605 which may schedule transmission resources for the UE 615a to use for transmission of sidelink control information and sidelink data information between the UE 615a and the UE 615b [0092-0093]), wherein the SL communication resource configuration comprises an indication of a pool of communication resources (i.e. the UE 120 may additionally receive an allocation of a pool of resources assigned to the group of UEs, and the UE (e.g., vehicle 615a) may select which resources to use for a transmission from within an allocated resource pool  [0080 & 0093]), wherein each communication resource comprises a time slot and a frequency sub- channel, the method further comprising (i.e. the base station 110 may change the resources slot of time and frequency,  and supporting the UE 120 identifying and selecting resources at a later time without the UE requesting a sidelink allocation again [0114]), selecting a plurality of communication resources within a first time window among the pool of communication resources (i.e. the UE (e.g., vehicle 615a) may select which resources to use for a transmission from within an allocated resource pool, the selection may be random (e.g., pseudorandom) or based on an algorithm (e.g., stored in a memory), and the UE (e.g., vehicle 615a) may identify a pool of resources pre-configured at the UE or associated with the base station 605 and may select resources from the resource pool [0093]), transmitting, by the UE, the SL control information to the other UE using the selected plurality of communication resources (i.e. the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink control information to the UE 615b [0092]), and transmitting, by the UE, the SL data to the other UE using the selected plurality of communication resources (i.e. the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink data to the UE 615b [0092])”). 	
Cheng et al. is teaching the sidelink communication resources. Cheng et al., however, fails to teach that the communication resources comprising of “a time slot and a frequency sub- channel”.
	Bengtsson et al. disclose a method of controlling communication in a wireless communication network with the following features: regarding claim 1, wherein each communication resource comprises a time slot and a frequency sub- channel (Fig. 2, schematically illustrates an example resource sharing according to an embodiment of the invention, see teachings in [0061-0062] summarized as “wherein each communication resource comprises a time slot and a frequency sub- channel (i.e.
sidelink resources may be implemented in the time (t) and frequency (f) domain and the allocation of resources is assumed to be organized in time slots, wherein each time slot, the eNB 150 may allocate a certain part of the available communication resources, for example, a first set of resource blocks, to the direct links of the eNB 150, it is noted that the SL resources do not need to be allocated exclusively to the SL connection 10 (fig. 1) between the UEs 100, 100' for data and control transmission, but could also be allocated to multiple SL connections controlled by the eNB 150”)).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheng et al. by using the features as taught by Bengtsson et al. in order to provide a more effective and efficient system that is capable of having each communication resource comprising a time slot and a frequency sub- channel. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 5:
Cheng et al. disclose methods and systems for supporting a V2X in  
wireless communications with the following features: regarding claim 5, a user equipment (UE) comprising: 5a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: obtain, by the UE, a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the 10UE and another UE, wherein the SL communication resource configuration comprises an indication of a pool of communication resources, 
wherein each communication resource comprises a time slot and a frequency sub-channel; select a plurality of communication resources within a first time window among the pool of communication resources, 15transmit, by the UE, the SL control information to the other UE using the selected plurality of communication resources; 
and transmit, by the UE, the SL data to the other UE using the selected plurality of communication resources (Fig. 6, illustrates a wireless communications system in accordance with aspects of the present disclosure, see teachings in [0047, 0055, 0061, 0092-0098 & 0110] summarized as “a user equipment (UE) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to (i.e. a user equipment 120 (fig. 4) comprising of a processor 480, a storage medium 482, and instructions stored in the memory may be executable by the processor 480 to cause the apparatus to [0017 & 0076]), obtain, by the UE, a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the 10UE and another UE (i.e. wireless communications system 600 may include communications between a base station 605 and UE 615a and UE 615b, where the UEs 615 perform the data transmissions on sidelink (SL) communication channels, for example, the UE 615a may request transmission resources from the base station 605 which may schedule transmission resources for the UE 615a to use for transmission of sidelink control information and sidelink data information between the UE 615a and the UE 615b [0092-0093]), wherein the SL communication resource configuration comprises an indication of a pool of communication resources (i.e. the UE 120 may additionally receive an allocation of a pool of resources assigned to the group of UEs, and the UE (e.g., vehicle 615a) may select which resources to use for a transmission from within an allocated resource pool  [0080 & 0093]), wherein each communication resource comprises a time slot and a frequency sub-channel (i.e. the base station 110 may change the resources slot of time and frequency,  and supporting the UE 120 identifying and selecting resources at a later time without the UE requesting a sidelink allocation again [0114]), select a plurality of communication resources within a first time window among the pool of communication resources (i.e. the UE (e.g., vehicle 615a) may select which resources to use for a transmission from within an allocated resource pool, the selection may be random (e.g., pseudorandom) or based on an algorithm (e.g., stored in a memory), and the UE (e.g., vehicle 615a) may identify a pool of resources pre-configured at the UE or associated with the base station 605 and may select resources from the resource pool [0093]), transmit, by the UE, the SL control information to the other UE using the selected plurality of communication resources (i.e. the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink control information to the UE 615b [0092]), and transmit, by the UE, the SL data to the other UE using the selected plurality of communication resources (i.e. the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink data to the UE 615b [0092])”). 
	Cheng et al. is teaching the sidelink communication resources. Cheng et al., however, fails to teach that the communication resources comprising of “a time slot and a frequency sub- channel”.
	Bengtsson et al. disclose a method of controlling communication in a wireless communication network with the following features: regarding claim 5, wherein each communication resource comprises a time slot and a frequency sub- channel (Fig. 2, schematically illustrates an example resource sharing according to an embodiment of the invention, see teachings in [0061-0062] summarized as “wherein each communication resource comprises a time slot and a frequency sub- channel (i.e.
sidelink resources may be implemented in the time (t) and frequency (f) domain and the allocation of resources is assumed to be organized in time slots, wherein each time slot, the eNB 150 may allocate a certain part of the available communication resources, for example, a first set of resource blocks, to the direct links of the eNB 150, it is noted that the SL resources do not need to be allocated exclusively to the SL connection 10 (fig. 1) between the UEs 100, 100' for data and control transmission, but could also be allocated to multiple SL connections controlled by the eNB 150”)).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheng et al. by using the features as taught by Bengtsson et al. in order to provide a more effective and efficient system that is capable of having each communication resource comprising a time slot and a frequency sub- channel. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 9:
Cheng et al. disclose methods and systems for supporting a V2X in  
wireless communications with the following features: regarding claim 9, a method performed by a base station, the method comprising: transmitting, by the base station, a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL 10data between the first UE and a second UE, wherein the SL communication resource configuration comprises an indication of a pool of communication resources, wherein each communication resource comprises a time slot and a frequency sub- channel, 15wherein a plurality of communication resources within a first time window are selected by the first UE among the pool of communication resources, wherein the SL control information and the SL data are transmitted by the first UE to the second UE using the selected plurality of communication resources (Fig. 6, illustrates a wireless communications system in accordance with aspects of the present disclosure, see teachings in [0047, 0055, 0061, 0092-0098 & 0110] summarized as “a method performed by a base station, the method comprising: transmitting, by the base station, a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL 10data between the first UE and a second UE (i.e. wireless communications system 600 may include communications between a base station 605 and UE 615a and UE 615b, where the UEs 615 perform the data transmissions on sidelink (SL) communication channels, for example, the UE 615a may request transmission resources from the base station 605 which may schedule transmission resources for the UE 615a to use for transmission of sidelink control information and sidelink data information between the UE 615a and the UE 615b [0092-0093]), wherein the SL communication resource configuration comprises an indication of a pool of communication resources (i.e. the UE 120 may additionally receive an allocation of a pool of resources assigned to the group of UEs, and the UE (e.g., vehicle 615a) may select which resources to use for a transmission from within an allocated resource pool  [0080 & 0093]), wherein each communication resource comprises a time slot and a frequency sub- channel (i.e. the base station 110 may change the resources slot of time and frequency,  and supporting the UE 120 identifying and selecting resources at a later time without the UE requesting a sidelink allocation again [0114]), wherein a plurality of communication resources within a first time window are selected by the first UE among the pool of communication resources (i.e. the UE (e.g., vehicle 615a) may select which resources to use for a transmission from within an allocated resource pool, the selection may be random (e.g., pseudorandom) or based on an algorithm (e.g., stored in a memory), and the UE (e.g., vehicle 615a) may identify a pool of resources pre-configured at the UE or associated with the base station 605 and may select resources from the resource pool [0093]), wherein the SL control information and the SL data are transmitted by the first UE to the second UE using the selected plurality of communication resources (i.e. the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink control information to the UE 615b, and the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink data to the UE 615b [0092])”). 
	Cheng et al. is teaching the sidelink communication resources. Cheng et al., however, fails to teach that the communication resources comprising of “a time slot and a frequency sub- channel”.
	Bengtsson et al. disclose a method of controlling communication in a wireless communication network with the following features: regarding claim 9, wherein each communication resource comprises a time slot and a frequency sub- channel (Fig. 2, schematically illustrates an example resource sharing according to an embodiment of the invention, see teachings in [0061-0062] summarized as “wherein each communication resource comprises a time slot and a frequency sub- channel (i.e.
sidelink resources may be implemented in the time (t) and frequency (f) domain and the allocation of resources is assumed to be organized in time slots, wherein each time slot, the eNB 150 may allocate a certain part of the available communication resources, for example, a first set of resource blocks, to the direct links of the eNB 150, it is noted that the SL resources do not need to be allocated exclusively to the SL connection 10 (fig. 1) between the UEs 100, 100' for data and control transmission, but could also be allocated to multiple SL connections controlled by the eNB 150”)).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheng et al. by using the features as taught by Bengtsson et al. in order to provide a more effective and efficient system that is capable of having each communication resource comprising a time slot and a frequency sub- channel. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Cheng et al. disclose methods and systems for supporting a V2X in  
wireless communications with the following features: regarding claim 13, a base station comprising: 5a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to transmit to a first UE a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL data between the first UE and a second UE, 10wherein the SL communication resource configuration comprises an indication of a pool of communication resources, 
wherein each communication resource comprises a time slot and a frequency sub- channel, wherein a plurality of communication resources within a first time window are 15selected by the first UE among the pool of communication resources, 
wherein the SL control information and the SL data are transmitted by the first UE to the second UE using the selected plurality of communication resources (Fig. 6, illustrates a wireless communications system in accordance with aspects of the present disclosure, see teachings in [0047, 0055, 0061, 0092-0098 & 0110] summarized as “a base station comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to (i.e. a user equipment 120 (fig. 4) comprising of a processor 480, a storage medium 482, and instructions stored in the memory may be executable by the processor 480 to cause the apparatus to [0017 & 0076]), transmit to a first UE a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL data between the first UE and a second UE (i.e. wireless communications system 600 may include communications between a base station 605 and UE 615a and UE 615b, the base station 605 may transmit a resources in response to the UE 615a request transmission which may be use for transmission of sidelink control information and sidelink data information between the UE 615a and the UE 615b [0092-0093]), wherein the SL communication resource configuration comprises an indication of a pool of communication resources (i.e. the UE 120 may additionally receive an allocation of a pool of resources assigned to the group of UEs, and the UE (e.g., vehicle 615a) may select which resources to use for a transmission from within an allocated resource pool  [0080 & 0093]), wherein each communication resource comprises a time slot and a frequency sub- channel (i.e. the base station 110 may change the resources slot of time and frequency,  and supporting the UE 120 identifying and selecting resources at a later time without the UE requesting a sidelink allocation again [0114]), wherein a plurality of communication resources within a first time window are selected by the first UE among the pool of communication resources (i.e. the UE (e.g., vehicle 615a) may select which resources to use for a transmission from within an allocated resource pool, the selection may be random (e.g., pseudorandom) or based on an algorithm (e.g., stored in a memory), and the UE (e.g., vehicle 615a) may identify a pool of resources pre-configured at the UE or associated with the base station 605 and may select resources from the resource pool [0093]), wherein the SL control information and the SL data are transmitted by the first UE to the second UE using the selected plurality of communication resources (i.e. the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink control information to the UE 615b, and the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink data to the UE 615b [0092])”). 
	Cheng et al. is teaching the sidelink communication resources. Cheng et al., however, fails to teach that the communication resources comprising of “a time slot and a frequency sub- channel”.
	Bengtsson et al. disclose a method of controlling communication in a wireless communication network with the following features: regarding claim 13, wherein each communication resource comprises a time slot and a frequency sub- channel (Fig. 2, schematically illustrates an example resource sharing according to an embodiment of the invention, see teachings in [0061-0062] summarized as “wherein each communication resource comprises a time slot and a frequency sub- channel (i.e.
sidelink resources may be implemented in the time (t) and frequency (f) domain and the allocation of resources is assumed to be organized in time slots, wherein each time slot, the eNB 150 may allocate a certain part of the available communication resources, for example, a first set of resource blocks, to the direct links of the eNB 150, it is noted that the SL resources do not need to be allocated exclusively to the SL connection 10 (fig. 1) between the UEs 100, 100' for data and control transmission, but could also be allocated to multiple SL connections controlled by the eNB 150”)).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheng et al. by using the features as taught by Bengtsson et al. in order to provide a more effective and efficient system that is capable of having each communication resource comprising a time slot and a frequency sub- channel. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0306912 A1) in view of Gulati et al. (US 2019/0254059 A1).

Cheng et al. disclose methods and systems for supporting a V2X in  
wireless communications with the following features: regarding claim 17, a method performed by a user equipment (UE), the method comprising: 5receiving, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; transmitting, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration;
and 10transmitting, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, and wherein the SL control information and the SL data are transmitted by the UE without 15the UE receiving, in a downlink control information (DCI), a grant of the communication resource (Fig. 6, illustrates a wireless communications system in accordance with aspects of the present disclosure, see teachings in [0047, 0055, 0061, 0092-0098 & 0110] summarized as “a method performed by a user equipment (UE), the method comprising: receiving, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE (i.e. wireless communications system 600 may include communications between a base station 605 and UE 615a and UE 615b, where the UEs 615 perform the data transmissions on sidelink (SL) communication channels, for example, the UE 615a may request transmission resources from the base station 605 which may schedule transmission resources for the UE 615a to use for transmission of sidelink control information and sidelink data information between the UE 615a and the UE 615b [0092-0093]), transmitting, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration (i.e. the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink control information to the UE 615b [0092]), and transmitting, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration (i.e. the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink data to the UE 615b [0092]), wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource (i.e. the base station 605 may transmit the indication of the resources to vehicles 615a on the downlink communication channels 610a, wherein NB IoT, the UL and DL have higher periodicities and repetitions interval values as a UE decodes data in extended coverage {0055 & 0091]), and wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource (i.e. as described above the UE 615a transmits the sidelink control information and sidelink data to the UE 615b without receiving the DCI from the base station 605, as in some cases, the base station may assign the same sidelink resources using a DCI to signal an allocation of resources to the UE 615a)” [0091-0092 & 0110])”).
	Cheng et al. is teaching “transmitting, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration”. Cheng et al., however, fails to teach that the communication resource configuration comprises “indication of a periodicity of the communication resource”.
	Gulati et al. disclose a method and system for coexistence between user equipment with a shared resource pool with the following features: regarding claim 17, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource (Fig. 4, a diagram of a wireless communications system, see teachings in [0074, 0078 & 0118] summarized as “wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource (i.e. a wireless communications system 400 includes UEs configured for various D2D communications, including vehicle-to-everything (V2X) communications, for example, the first UE 404 and the second UE 414 may be configured for V2X communications, wherein the base station 402 may send, to the first UE 404, the grant 420 may indicate a new set of resources available to the first UE 404 for transmission on the sidelink shared channel 440 the first UE 404 may receive the grant 420 and, accordingly, may send information on the sidelink shared channel 440 to the second UE 414 based on the grant 420, the first UE 404 may send data and/or control information on the sidelink shared channel 440 on at least a portion of the set of resources indicated by the grant 420 and, first grant 420 may indicate a periodicity or interval like, 100 ms, 200 ms, or another time period, at which the UE 404 may transmit on the sidelink shared channel 440)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheng et al. by using the features as taught by Gulati et al. in order to provide a more effective and efficient system that is capable of transmitting SL control information according to the SL communication resource configuration indicating of a periodicity. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 21:
Cheng et al. disclose methods and systems for supporting a V2X in  
wireless communications with the following features: regarding claim 21, a user equipment (UE) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: receive, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; transmit, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration; and transmit, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, 
and wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource (Fig. 6, illustrates a wireless communications system in accordance with aspects of the present disclosure, see teachings in [0047, 0055, 0061, 0092-0098 & 0110] summarized as “a user equipment (UE) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to (i.e. a user equipment 120 (fig. 4) comprising of a processor 480, a storage medium 482, and instructions stored in the memory may be executable by the processor 480 to cause the apparatus to [0017 & 0076]), receive, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE (i.e. wireless communications system 600 may include communications between a base station 605 and UE 615a and UE 615b, where the UEs 615 perform the data transmissions on sidelink (SL) communication channels, for example, the UE 615a may request transmission resources from the base station 605 which may schedule transmission resources for the UE 615a to use for transmission of sidelink control information and sidelink data information between the UE 615a and the UE 615b [0092-0093]), 
transmit, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration (i.e. the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink control information to the UE 615b [0092]), and transmit, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration (i.e. the base station 605 may schedule transmission resources for the UE vehicle 615a to use for transmission of sidelink data to the UE 615b [0092]), wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource (i.e. the base station 605 may transmit the indication of the resources to vehicles 615a on the downlink communication channels 610a, wherein NB IoT, the UL and DL have higher periodicities and repetitions interval values as a UE decodes data in extended coverage {0055 & 0091]), and wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource (i.e. as described above the UE 615a transmits the sidelink control information and sidelink data to the UE 615b without receiving the DCI from the base station 605, as in some cases, the base station may assign the same sidelink resources using a DCI to signal an allocation of resources to the UE 615a)” [0091-0092 & 0110])”).
	Cheng et al. is teaching “transmitting, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration”. Cheng et al., however, fails to teach that the communication resource configuration comprises “indication of a periodicity of the communication resource”.
	Gulati et al. disclose a method and system for coexistence between user equipment with a shared resource pool with the following features: regarding claim 21, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource (Fig. 4, a diagram of a wireless communications system, see teachings in [0074, 0078 & 0118] summarized as “wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource (i.e. a wireless communications system 400 includes UEs configured for various D2D communications, including vehicle-to-everything (V2X) communications, for example, the first UE 404 and the second UE 414 may be configured for V2X communications, wherein the base station 402 may send, to the first UE 404, the grant 420 may indicate a new set of resources available to the first UE 404 for transmission on the sidelink shared channel 440 the first UE 404 may receive the grant 420 and, accordingly, may send information on the sidelink shared channel 440 to the second UE 414 based on the grant 420, the first UE 404 may send data and/or control information on the sidelink shared channel 440 on at least a portion of the set of resources indicated by the grant 420 and, first grant 420 may indicate a periodicity or interval like, 100 ms, 200 ms, or another time period, at which the UE 404 may transmit on the sidelink shared channel 440)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheng et al. by using the features as taught by Gulati et al. in order to provide a more effective and efficient system that is capable of transmitting SL control information according to the SL communication resource configuration indicating of a periodicity. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 18-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0306912 A1) in view of Gulati et al. (US 2019/0254059 A1) as applied to claims 17 and 21 above, and further in view of Park et al. (US 2019/0053193 A1).

Cheng et al. and Gulati et al. disclose the claimed limitations as described in paragraph 8 above. Gulati et al. disclose the following features: regarding claim 18, wherein the SL control information indicates the communication resource used for transmitting the SL data (Fig. 4, a diagram of a wireless communications system, see teachings in [0078 & 0118] summarized as “UE 404 may receive grant 420 and, accordingly, may send information on the sidelink shared channel 440 to the second UE 414 based on the grant 420, for example, the first UE 404 may send data and/or control information on the sidelink shared channel 440 on at least a portion of the set of resources indicated by the grant 420”); regarding claim 22, wherein the SL control information indicates the communication resource used for transmitting the SL data (Fig. 4, a diagram of a wireless communications system, see teachings in [0078 & 0118] summarized as “UE 404 may receive grant 420 and, accordingly, may send information on the sidelink shared channel 440 to the second UE 414 based on the grant 420, for example, the first UE 404 may send data and/or control information on the sidelink shared channel 440 on at least a portion of the set of resources indicated by the grant 420”)
Cheng et al. and Gulati et al. do not expressly disclose the following features: regarding claim 19, wherein the received message indicating the SL communication resource configuration is a radio resource control (RRC) message; regarding claim 23, wherein the received message indicating the SL communication resource configuration is a radio resource control (RRC) message.
Park et al. disclose a method and system for radio resource configuration synchronization with the following features: regarding claim 19, wherein the received message indicating the SL communication resource configuration is a radio resource control (RRC) message (Fig. 20, diagram of an aspect of an embodiment of the present disclosure, see teachings in [0278, 0282 & 0292] summarized as “the radio resource configuration information is for a sidelink communication of the wireless device with other wireless device in at least the first cell, the radio resource configuration information may comprise a request for sidelink resource configurations and/or configuration parameters associated with the sidelink resource scheduling, and if the RRC configuration information is for a sidelink communication of the wireless device with other wireless device in at least the first cell, the RRC configuration information may comprise an indication for sidelink resource configurations and/or configuration parameters associated with the sidelink resource scheduling on the first cell”); regarding claim 23, wherein the received message indicating the SL communication resource configuration is a radio resource control (RRC) message (Fig. 20, diagram of an aspect of an embodiment of the present disclosure, see teachings in [0278, 0282 & 0292] summarized as “the radio resource configuration information is for a sidelink communication of the wireless device with other wireless device in at least the first cell, the radio resource configuration information may comprise a request for sidelink resource configurations and/or configuration parameters associated with the sidelink resource scheduling, and if the RRC configuration information is for a sidelink communication of the wireless device with other wireless device in at least the first cell, the RRC configuration information may comprise an indication for sidelink resource configurations and/or configuration parameters associated with the sidelink resource scheduling on the first cell”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheng et al. with Gulati et al. by using the features as taught by Park et al. in order to provide a more effective and efficient system that is capable of indicating the SL communication resource configuration is a RRC message. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 20 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0306912 A1) in view of Gulati et al. (US 2019/0254059 A1) as applied to claims 17 and 21 above, and further in view of Sartori et al. (US 2016/0073408 A1).

Cheng et al. and Gulati et al. disclose the claimed limitations as described in paragraph 8 above. Cheng et al. and Gulati et al. do not expressly disclose the following features: regarding claim 20, wherein the SL control information further indicates a redundancy version, a transmitting UE identity (ID) and a destination UE ID of the SL data transmission; regarding claim 24, wherein the SL control information further indicates a redundancy version, a transmitting UE identity (ID) and a destination UE ID of the SL data transmission.
Sartori et al. disclose a system and method for communicating resource allocation for D2D communications with the following features: regarding claim 20, wherein the SL control information further indicates a redundancy version, a transmitting UE identity (ID) and a destination UE ID of the SL data transmission (Fig. 2, shows an example of D2D communication in partial mobile network coverage, see teachings in [0024 & 0045] summarized as “sidelink control information (SCI) includes and being transmitted information of the SCI redundancy version, transmitting ID and destination ID”); regarding claim 24, wherein the SL control information further indicates a redundancy version, a transmitting UE identity (ID) and a destination UE ID of the SL data transmission (Fig. 2, shows an example of D2D communication in partial mobile network coverage, see teachings in [0024 & 0045] summarized as “sidelink control information (SCI) includes and being transmitted information of the SCI redundancy version, transmitting ID and destination ID”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheng et al. with Gulati et al. by using the features as taught by Sartori et al. in order to provide a more effective and efficient system that is capable of including redundancy version, a transmitting UE identity (ID) and a destination UE ID in SCI. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 2-4, 6-8, 10-12 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
9/23/2022                                               
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473